Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 1 of 8




                                  United States District Court
                                            for the
                                  Southern District of Florida

      Francisco Javier Perez Ramones,            )
      Plaintiff,                                 )
                                                 )
      v.                                         ) Civil Action No. 19-62949-Civ-Scola
                                                 )
      Experian Information Solutions,
      LLC and others, Defendants.

                        Order On Motions For Summary Judgment
         This matter is before the Court upon the Plaintiff’s motion for partial
  summary judgment (ECF No. 96) and the Defendant’s motion for summary
  judgment (ECF No. 97). Having considered the parties’ motions, the record, and
  the relevant legal authorities, the Court grants the Plaintiff’s motion and
  denies the Defendant’s motion.

           1. Background
         The Plaintiff, Francisco Javier Perez Ramones, alleges that the
  Defendant 1, AR Resources, Inc. (“ARR”), violated the Fair Credit Reporting Act
  (“FCRA”), 15 U.S.C. § 1681, et seq., for reporting debts to Credit Reporting
  Agencies (“CRAs”) Experian and Trans Union as belonging to the Plaintiff who
  is 35 years old, when in fact they belonged to his 83 year old father, Francisco
  Perez Gonzalez.
         The Defendant is a collection agency which is hired by companies to
  collect debts owed by third parties. (ECF Nos. 95, 103, at ¶ 16.) The Defendant
  has about 600 clients, receives on average 50,000 new accounts each month,
  and generates its only income by receiving a percentage of the debt that it
  recovers for its clients. (Id., at ¶¶ 17-20.) Grassy Waters Inpatient Services is
  one of the Defendant’s clients. (Id., at ¶ 18; ECF Nos. 98, 101, at ¶ 3.)
         As part of its debt collection efforts, ARR and its investigators utilize a
  system known as e-OSCAR to receive notice of and respond to the consumer
  credit disputes received from CRAs. (ECF Nos. 98, 101, at ¶ 20.) The disputes
  received through e-OSCAR include fields for the disputing consumer to include
  a message relating to the dispute. (ECF Nos. 95, 103, at ¶ 31.) ARR also utilizes
  an internal system known as CRS where it stores the information it has in its
  own files such as the account information it receives from its clients. (Id., at ¶

  1   The Plaintiff settled with Defendants Trans Union (ECF No. 40) and Experian (ECF No. 45).
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 2 of 8




  25.) When ARR receives a dispute through e-OSCAR, it reviews the account
  information it has on CRS and compares that information against the
  information reflected on e-OSCAR. (Id., at ¶ 40.) ARR’s investigators have three
  choices when they review a dispute—they can indicate that the information
  ARR has on its systems is the same, different, or unknown, when compared
  against the information received through e-OSCAR. (Id., at ¶ 34, 36.) The
  Defendant does not dispute that its investigators do not review the “consumer
  message” field when processing a dispute. (Id., at ¶ 37.) The Defendant’s
  investigators have never contacted clients or consumers to get more
  information relating to disputed accounts. (Id., at ¶¶ 53-60.)
          On June 12, 2017, the Plaintiff’s father was admitted to the Intensive
  Care Unit at Westside Regional Medical Center where he was treated, and later
  released on June 30, 2017. (Id., at ¶ 4.) After his treatment, on January 1,
  2018, Grassy Waters referred the accounts belonging to Francisco Perez
  Gonzalez, the Plaintiff’s father, to ARR for collection and ARR began its
  collection efforts. (ECF Nos. 98, 101, at ¶¶ 3, 6.) In March 2018, the Defendant
  began reporting to Experian and Trans Union that the Plaintiff, Francisco J
  Perez, owed 19 debts to Grassy Waters, when in fact these debts belonged to
  his 83 year old father. (Id., at ¶ 6.) After the Defendant began reporting these
  debts, the Plaintiff “repeatedly disputed the erroneous reporting.” (Id. at ¶ 7.) It
  appears the Plaintiff disputed the reported accounts around 30 times.
          On June 14, 2018, the Plaintiff first noticed that ARR was reporting 19
  collections to Trans Union and Experian, and submitted the first of his
  disputes to Trans Union. (ECF Nos. 95, 103, at ¶ 28.) The Plaintiff’s dispute
  noted the accounts were not his and provided his name, as well as the last four
  digits of his social security number. (ECF Nos. 98, 101, at ¶ 21.) The Plaintiff
  also included a message with his dispute, reading “I have no idea what was this
  expenses coming from I haven’t been sick in my life times.” (ECF Nos. 95, 103,
  at ¶ 38.) One of the Defendant’s employees, Nieves Macrone, processed this
  dispute without reviewing the consumer message. (Id., at ¶¶ 33, 37.) ARR
  ultimately determined, via the procedures outlined above, that the disputed
  accounts belonged to the Plaintiff despite his message and the mismatched
  names.
          On August 30, 2018, another of the Defendant’s investigators, Lisa
  Lesane, responded to four disputes submitted by the Plaintiff to Trans Union.
  (Id., at ¶ 64.) Despite investigating four of the Plaintiff’s disputes on the same
  day, and even though the information reflected through e-OSCAR showed the
  name of the disputer was Francisco J Perez and the information reflected on
  ARR’s system showed the accounts belonged to Francisco Perez Gonzale (with
  this misspelling), the Defendant determined the accounts were verified. Indeed,
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 3 of 8




  the Defendant’s investigator noted the differences in the names when
  undertaking her investigation of the Plaintiff’s disputes. (Id., at ¶¶ 66-71). As
  above, the Plaintiff said these accounts were not his and provided the last four
  of his social security number with his dispute. (ECF Nos. 98, 101, at ¶¶ 22.)
  This same investigator responded to another 9 disputes the Plaintiff submitted
  to Experian on October 25, 2019. (ECF Nos. 95, 103, at ¶ 65.) The Defendant
  once again determined the disputed accounts belonged to the Plaintiff.
         A third investigator, Melody Davis, investigated ten disputes submitted
  by the Plaintiff to Experian on October 25, 2019, and another four disputes
  submitted to Trans Union on November 27, 2019. (Id., at ¶¶ 73-74.) As before
  the Plaintiff provided similar information as with his prior disputes, noting the
  account was not his and providing his name and social security number. (ECF
  Nos. 98, 101, at ¶ 24.) The Plaintiff also provided a consumer message with his
  November disputes which stated “this account belongs to my father who has
  the same first name and last name as me[.] I am Francisco Javier Perez
  Ramones DOB 01 25 1985 and my fathers name is Francisco Jose Perez
  Ramones DOB 03 06 1937.” (ECF No. 94-9, at 13.) 2 The message is cut off but
  appears to also reference the Plaintiff’s prior disputes to the CRAs. The
  Defendant again concluded the disputed accounts belonged to the Plaintiff,
  notwithstanding the consumer message.
         The parties agree that the Defendant did not have a date of birth listed in
  its system for the disputed accounts and therefore coded the date of birth on
  the accounts as unknown. (ECF Nos. 95, 103, at ¶¶ 78-79.) It is undisputed
  that the Defendant made no attempt to investigate the date of birth associated
  with the disputed accounts, including by contacting Grassy Waters, the
  Plaintiff, or by some other means and therefore could not confirm the date of
  birth that it received through e-OSCAR from the CRAs. (Id., at ¶¶ 80, 84.) It
  also does not appear the Defendant made any effort to reconcile the
  inconsistencies in the names appearing on the e-OSCAR reports and its
  system. Rather, one of the Defendant’s investigators appears to have
  acknowledged the mismatched names, but stated she would not delete an
  account because of a different last name, as that is against ARR’s policies.
  (ECF No. 103, at ¶ 85.) Finally, it is undisputed that the Defendant does not
  review the “consumer messages” it receives through e-OSCAR. (Id., at ¶ 37.)
         The parties agree that the Defendant does not know if the Plaintiff owes
  the debts that it was attempting to collect, that ARR followed its standard


  2 While the Defendant states the Plaintiff never disputed the debts as belonging to his father
  (ECF No. 103, at ¶¶ 1, 3) a review of the record evidence reveals that the Plaintiff did in fact
  submit a dispute to this effect.
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 4 of 8




  procedures in investigating Plaintiff’s disputes, and that ARR believes its
  investigations of the Plaintiff’s disputes were reasonable under the FCRA. (Id.,
  at ¶¶ 93-100.) The Plaintiff claims that because of the collection accounts the
  Defendant reported incorrectly to Trans Union and Experian, he was denied
  loans from LendingClub and Wells Fargo.

     2. Legal Standard
         Under Federal Rule of Civil Procedure 56, “summary judgment is
  appropriate where there ‘is no genuine issue as to any material fact’ and the
  moving party is ‘entitled to a judgment as a matter of law.’” Alabama v. North
  Carolina, 130 S. Ct. 2295, 2308 (2010) (quoting Fed. R. Civ. P. 56(a)). “The
  moving party bears the initial burden to show the district court, by reference to
  materials on file, that there are no genuine issues of material fact that should
  be decided at trial . . . [o]nly when that burden has been met does the burden
  shift to the non-moving party to demonstrate that there is indeed a material
  issue of fact that precludes summary judgment.” Clark v. Coats & Clark, Inc.,
  929 F.2d 604, 608 (11th Cir. 1991). Rule 56(c) “requires the nonmoving party
  to go beyond the pleadings and by her own affidavits, or by the depositions,
  answers to interrogatories, and admissions on file, designate specific facts
  showing that there is a genuine issue for trial.” Celotex Corp. v. Catrett, 477
  U.S. 317, 324 (1986) (internal quotation marks omitted). Thus, the nonmoving
  party “may not rest upon the mere allegations or denials of his pleadings, but .
  . . must set forth specific facts showing that there is a genuine issue for trial.”
  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotation
  marks omitted); see also Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
  475 U.S. 574, 586 (1984) (stating “[w]hen the moving party has carried its
  burden under Rule 56(c), its opponent must do more than simply show that
  there is some metaphysical doubt as to the material facts”).
         The Court must view the evidence in the light most favorable to the
  nonmoving party, and summary judgment is inappropriate where a genuine
  issue material fact remains. Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59
  (1970). “An issue of fact is ‘material’ if, under the applicable substantive law, it
  might affect the outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357
  F.3d 1256, 1259-60 (11th Cir.2004). “An issue of fact is ‘genuine’ if the record
  taken as a whole could lead a rational trier of fact to find for the nonmoving
  party.” Id. at 1260. A court may not weigh conflicting evidence to resolve
  disputed factual issues; if a genuine dispute is found, summary judgment
  must be denied. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir.
  2007).
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 5 of 8




     3. Analysis
         Under the FCRA, CRAs and entities that furnish information to CRAs,
  such as the Defendant, are required to conduct a reasonable investigation of
  disputed information. See Hinkle v. Midland Credit Mgmt., Inc., 827 F.3d 1295,
  1301 (11th Cir. 2016.) When a CRA receives a dispute, the CRA must notify the
  furnisher of that information that the information has been disputed and the
  furnisher must then undertake a reasonable investigation to determine if the
  information is accurate or if instead it is “inaccurate or incomplete or cannot be
  verified.” Id. Where the latter occurs, the furnisher must modify, delete, or
  permanently block the reporting, and the CRA must undertake a similar
  action. Id. Whether an investigation is reasonable “will vary depending on the
  circumstances of the case” as well as the “status of the furnisher—as an
  original creditor, a collection agency collecting on behalf of the original creditor,
  a debt buyer, or a down-the-line buyer—and on the quality of the
  documentation available to the furnisher.” Id. at 1302.
         To determine what constitutes a reasonable investigation, “the Eleventh
  Circuit analyzed the plain language of [the FCRA] requiring furnishers to either
  verify disputed information or inform the CRAs that the information cannot be
  verified.” McGhee v. Rent Recovery Solutions, LLC, No. 1:17-cv-72-CC-JKL, 2018
  WL 4850119, at *11 (N.D. Ga. July 6, 2018), report and recommendation
  adopted, 2018 WL 10809250 (N.D. Ga. Sept. 21, 2018). The Eleventh Circuit
  ultimately concluded that verification of disputed information requires “some
  degree of careful inquiry by furnishers of information” and when a “furnisher
  does not already possess evidence establishing that an item of disputed
  information is true, [the FCRA] requires the furnishers to seek out and obtain
  such evidence before reporting the information as ‘verified’.” Id. Under certain
  circumstances it will not be reasonable for a furnisher to simply look at the
  information contained in its own systems when undertaking an investigation
  under the FCRA. Hinkle, 827 F.3d at 1303.
         The Eleventh Circuit noted that the FCRA does “not impose an unduly
  burdensome investigation requirement on furnishers; rather, it presents them
  with a choice regarding how they handle disputed information.” Id. First, a
  furnisher can conduct a reasonable investigation by, among other things,
  uncovering documentary evidence which allows them to verify the disputed
  information and report to the CRA that the information is correct. Id. If a
  furnisher chooses this course of action, whether they have acted reasonably
  will turn on “whether the furnisher acquired sufficient evidence to support the
  conclusion that the information was true.” Id.
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 6 of 8




         The second way a furnisher can satisfy the FCRA is to “conduct an
  investigation and conclude, based on that investigation, that the disputed
  information is unverifiable.” Id. “Furnishers can avail themselves of this option
  if they determine that the evidence necessary to verify disputed information
  either does not exist or is too burdensome to acquire.” Id. The furnisher must
  then notify the CRA that the information cannot be verified. Id. The question of
  whether a furnisher acted reasonably undertaking this course of action will
  turn on whether the furnisher reasonably determined that investigation would
  be “fruitless or unduly burdensome.” Id. at 1303-04.
         While the issue of reasonableness is typically a factual question that will
  be reserved for trial, the Court finds based on the undisputed material facts in
  this matter, that no reasonable juror could find that the Defendant undertook
  a reasonable investigation of the Plaintiff’s account disputes. 3 The Plaintiff
  submitted around 30 disputes to CRAs, which in turn were purportedly
  investigated by the Defendant. When the Defendant receives a dispute through
  e-OSCAR, it simply compares the information received through e-OSCAR with
  the information on its own computer system and does not review the
  explanatory notes that consumers like the Plaintiff may include with their
  disputes. Moreover, at least with respect to the Plaintiff, the Defendant failed to
  undertake further reasonable investigatory steps, such as confirming the
  Plaintiff’s date of birth from the Plaintiff, its client, or through some other
  means.
         Here, it is undisputed that each time the Defendant reviewed one of the
  Plaintiff’s complaints the Defendant reported the debt purportedly owed by
  Plaintiff as verified. The Defendant classified the debts as such,
  notwithstanding the fact that the names displayed in e-OSCAR and the
  Defendant’s computer system did not match, that the Defendant had no birth
  date information for the reported accounts in its system to match against the
  complaints received from the Plaintiff through e-OSCAR, and despite the
  explanatory notes the Defendant included with his disputes, indicating that the
  medical debts could not be his as he had never been sick a day in his life, and

  3
   While not determinative to the Court’s decision, the Court also notes that the Defendant does
  not treat previously disputed accounts differently from an account that is being disputed for
  the first time. (ECF Nos. 95, 103, at ¶ 39.) The Court notes that it is possible a serially disputed
  account, such as the Plaintiff’s, may require additional investigation beyond whatever initial
  investigation took place in order for the subsequent investigations to be considered reasonable.
  Numerous disputes on an account would seem to suggest an error has been made and
  additional information may be needed. Here the Plaintiff disputed the reported accounts
  around 30 times but each time the Defendant conducted the same perfunctory search leading
  to the same erroneous verification of the accounts at issue. Perhaps if the Defendant tracked
  accounts that were repeatedly disputed, such as the Plaintiff’s, the Defendant would more
  expeditiously recognize incorrect information it is reporting to CRAs.
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 7 of 8




  that the debts belonged to his father who has a similar name but a different
  birthdate than he does—the Plaintiff even included his and his father’s names
  and birthdates with some of his disputes.
         While the Plaintiff states that the Defendant has a practice of not
  reporting accounts as requiring amendment or deletion when the information
  received through e-OSCAR does not match the information on its own system,
  the Defendant responded that its investigator, Ms. Lesane, stated at her
  deposition with respect to the Plaintiff’s account, that she wouldn’t “delete an
  account just because the last name is different” because that is inconsistent
  with ARR’s policies. (ECF No. 103, at ¶ 85.) The Court, however, finds it
  difficult to understand how this argument, which the Defendant highlighted, is
  helpful to the Defendant or how the Defendant purports it has appropriately
  discharged its duties under the FCRA where it admits it has 1) repeatedly
  reported mismatched information as verified; and 2) failed to consider all of the
  information submitted by consumers, such as the consumer field message,
  when undertaking its investigations. With respect to this second shortcoming,
  the Court notes that the reasonableness of an investigation can hinge on the
  amount of information the furnisher receives from a CRA with respect to a
  consumer dispute. Hinkle, 827 F.3d at 1295, 1306. It is not reasonable for a
  defendant to claim it has undertaken a reasonable investigation when it has
  failed to consider all of the information provided to it by a consumer.
         Had any of the Defendant’s investigators taken the time to look further
  into the disputed debts as a result of the mismatched names or the consumer
  message information provided by the Plaintiff, they would have discovered that
  these accounts were being reported in error. For instance, the Plaintiff’s first
  dispute noted he could not owe a medical debt because he had not been sick a
  day in his life. This should have alerted the Defendant that there may be a
  problem with the account. Similarly, the Plaintiff’s later disputes which
  provided his and his father’s date of birth, their similar names, and stated the
  debts belonged to his father, should have prompted further investigation by the
  Defendant. This is even more so where the Defendant lacked information
  pertaining to the Plaintiff’s date of birth and could have undertaken reasonable
  investigative measures to obtain such information by contacting its client or
  the Plaintiff. Rather, it appears the Defendant prioritizes speed and efficiency
  over accuracy with respect to its investigations. (See ECF No. 95, 103, at ¶¶ 44-
  46, 50 (noting ARR’s investigators spend about one minute processing each
  dispute).) The FCRA’s framework is designed “not only to exclude false
  information from credit reports, but also to prevent the reporting of unverifiable
  information” and the Defendant’s investigative efforts failed to take heed of and
  advance this stated goal. Hinkle, 827 F.3d at 1304.
Case 0:19-cv-62949-RNS Document 112 Entered on FLSD Docket 05/07/2021 Page 8 of 8




          The Court also addresses the arguments advanced by the Defendant that
  summary judgment in its favor is appropriate. First, the Court finds unavailing
  the Defendant’s argument that it was not required to determine whether the
  Plaintiff “legally owed the debts” being reported. (ECF No. 97, at 6.) The
  Plaintiff’s thirty disputes that the debts at issue were not his is not akin to a
  legal challenge where a party may argue that the debts belong to him but he is
  not required to pay the debts owed for some legal reason. Indeed, even in
  Hinkle the Eleventh Circuit referenced the very type of dispute that was
  advanced by the Plaintiff, i.e. that a debt existed but it was not his and
  belonged to someone with a similar name. See, e.g., Hinkle, 827 F.3d at 1305.
  As the authorities cited by the Plaintiff dealt with the former and not latter type
  of dispute, the Court finds this argument unpersuasive.
          As for the Defendant’s arguments that its investigation was reasonable,
  for the reasons stated above, the Court finds that this argument also fails. The
  Defendant not only reported mismatched information as verified without
  undertaking reasonable investigative efforts, but also admitted to not reviewing
  all of the information submitted by the Plaintiff with his dispute. Had the
  Defendant reviewed the Plaintiff’s consumer message, the Defendant would
  have readily discovered the incorrect reporting of the Plaintiff’s father’s debts
  on the Plaintiff’s credit report. While the Defendant argues that certain of the
  actions advocated for by the Plaintiff, such as contacting the Plaintiff or its
  client are “too burdensome,” certainly, the Defendant cannot argue that it is
  too burdensome to expect the Defendant to review all of the information
  received from a disputing consumer, including the consumer message field.

     4. Conclusion
         For the reasons stated above, the Court grants the Plaintiff’s motion for
  partial summary judgment as to liability only (ECF No. 96) and denies the
  Defendant’s cross-motion for summary judgment (ECF No. 97). The issue of
  Plaintiff’s damages will be determined at trial.
        Done and ordered, at Miami, Florida, on May 7, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
